UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7165


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILBUR LEE WARD, a/k/a Wilburt Lee Ward,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00090-HEH)


Submitted:    January 30, 2009             Decided:   February 23, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbur Lee Ward, Appellant Pro Se. Matthew Childs Ackley, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Wilbur    Lee    Ward       appeals   the   district    court’s      order

denying      a    reduction       of     his    sentence     pursuant    to   18   U.S.C.

§ 3582(c)(2) (2006).                We have reviewed the record and find no

reversible error.            Accordingly, we affirm for the reasons stated

by     the       district        court.          United      States     v.    Ward,    No.

3:04-cr-00090-HEH (E.D. Va. June 24, 2008).                           We dispense with

oral    argument          because      the     facts   and   legal     contentions     are

adequately        presented       in     the    materials     before    the   court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                                 2